WRIT GRANTED: The trial court abused its discretion by denying to relators the production of the statement given by respondent, Clarence Sam, to the claims adjuster for Liberty Mutual Insurance Company on September 2, 1987. A significant period of time has passed since the accident, the statement was given closely in time to the accident, and Clarence Sam has refused to supply relators with any information concerning the accident. Thus, the denial of production would unfairly prejudice relators. Ogea v. Jacobs, 344 So.2d 953 (La.1977).
IT IS ORDERED that the trial court’s order denying relators’ Motion to Compel Discovery be and the same is hereby reversed. Respondents are ordered to produce for relators the statement given by Clarence Sam on September 2, 1987, to the claims adjuster for Liberty Mutual Insurance Company.